 

Exhibit 10.2

HASBRO, INC.

RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN

STOCK OPTION AGREEMENT FOR EMPLOYEES

(WITHOUT NON-COMPETE)

[                 ], 2017 GRANT

BRIAN GOLDNER

            AGREEMENT, made effective as of [                 ], 2017, by and
between HASBRO, INC., a Rhode Island corporation (the "Company") and the
designated option grant recipient (the "Optionee").

            WHEREAS, Optionee is an employee of the Company or of a direct or
indirect subsidiary of the Company and is eligible to participate in the
Company's Restated 2003 Stock Incentive Performance Plan, as amended (the
"Plan"), and

            WHEREAS, the Compensation Committee (the "Committee") of the Board
of Directors of the Company (the "Board") acting in accordance with the
provisions of the Plan is granting to Optionee a non-qualified stock option to
purchase the specified number of shares of Common Stock of the Company, par
value $.50 per share (the "Common Stock"), at a price determined by said
Committee to be not less than the fair market value of such Common Stock on the
date of said grant, subject to and upon the terms and conditions set forth in
the Plan and as hereinafter set forth.

            NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the parties hereto agree as follows:

W I  T  N  E  S  S  E  T  H: 

            1.         The Company hereby grants to the Optionee effective on
[                 ], 2017, pursuant to the Plan, a copy of which is attached
hereto as Appendix A and the provisions of which are incorporated herein as if
set forth in full, a stock option to purchase all or any part of the number of
shares of Common Stock (the "Shares"), described in Paragraph 3 below (the
"Option"), subject to and upon the terms and conditions set forth in the Plan
and the additional terms and conditions hereinafter set forth.  The Option is
evidenced by this Agreement.  In the event of any inconsistency between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern, provided that to the extent the provisions of the Plan or
this Agreement are inconsistent with the terms of the Amended Employment
Agreement (as defined below), the provisions of the Amended Employment Agreement
shall govern. Terms used herein and not otherwise defined shall have the meaning
set forth in the Plan.

 

--------------------------------------------------------------------------------

 

            2.         By accepting this award the Optionee hereby acknowledges
and agrees that (i) this Option, and any shares the Optionee may acquire under
this Option in the future or any of the proceeds of exercising this Option or
selling any shares acquired pursuant to this Option, as well as any other
incentive compensation the Optionee is granted after adoption of the Clawback
Policy, are subject to the Company’s Clawback Policy, which was adopted by the
Company’s Board of Directors in October 2012, and (ii) this Option, and any
shares the Optionee may acquire under this Option in the future or any of the
proceeds of exercising this Option or selling any shares acquired pursuant to
this Option, as well as any other incentive compensation the Optionee is granted
after adoption of the Clawback Policy, will be subject to the terms of such
Clawback Policy, as it may be amended from time to time by the Board in the
future.  Such acknowledgement and agreement was a material condition to
receiving this Option, which would not have been granted to the Optionee
otherwise.  Additionally, the Optionee acknowledges and agrees that if the
Optionee is or becomes subject to the Hasbro, Inc. Executive Ownership Policy,
effective as of March 1, 2014, as it may be amended from time to time by the
Board in the future (the “Stock Ownership Policy”),  then by accepting this
award and any shares that the Optionee may acquire in the future pursuant to
this award, as well as any other equity-based incentive compensation the
Optionee is granted after the Optionee becomes subject to the Stock Ownership
Policy, the Optionee agrees that the Optionee  will be subject to the terms of
the Stock Ownership Policy, including without limitation the requirement to
retain an amount equal to at least 50% of the net shares received as a result of
the exercise, vesting or payment of any equity awards granted until the
Optionee’s applicable requirement levels are met.

            3.         This Agreement relates to an Option to purchase the
specified number of shares which have been communicated to the Optionee at an
exercise price of $[      ] per share (the "Exercise Price Per Share"). 
(Hereinafter, the term "Exercise Price" shall mean the Exercise Price Per Share
multiplied by the number of shares being exercised.)  Subject to the provisions
of the Plan and of this Agreement, the Optionee shall be entitled to exercise
the Option on a cumulative basis until the day preceding the seventh anniversary
of the date of the grant in accordance with the following schedule:

 

                                                                                                                       
Cumulative

                                                                                                                       
Percent of Option

Period                                                                                                             
Exercisable    

 

[                 ], 2017 to [                 ],
2018                                                        0%

[                 ], 2018 to [                 ],
2019                                                        33 1/3%

[                 ], 2019 to [                 ],
2020                                                        66 2/3%

[                 ], 2020 to [                 ],
2024                                                        100%

 

--------------------------------------------------------------------------------

 

 

In determining the number of shares exercisable in accordance with the above
table, fractional shares shall be disregarded.

            4.         In the event that Optionee wishes to purchase any of the
shares then purchasable under the Option as provided in Paragraph 3 hereof,
Optionee shall deliver or shall transmit  to the Company or to the Company’s
designee, in the manner designated by or on behalf of the Company, a notice in
the form and/or in the manner designated by or on behalf of the Company or its
designee, as the same may be amended or supplemented from time to time by or on
behalf the Company, together with a check payable to Hasbro, Inc. or its
designee, if applicable, (or accompanied by wire transfer to such account of the
Company or its designee as the Company may designate) in United States dollars,
in the aggregate amount of the Exercise Price, or shares of Common Stock held by
the Optionee for at least six (6) months (duly endorsed to the Company or its
designee, if applicable, or accompanied by an executed stock power, in each case
with signatures guaranteed by a bank or broker if required by the Company or its
designee) having a Fair Market Value (as defined in the Plan) equal to the
Exercise Price, or a combination of such shares having a Fair Market Value less
than the Exercise Price and a check in United States dollars for the balance of
the Exercise Price.

 

--------------------------------------------------------------------------------

 

                        Unless an Optionee shall have made advance alternative
arrangements satisfactory to the Company, or to the Company’s designee, each
Optionee shall deliver to the Company or its designee, together with the
required notice of exercise and payment of the Exercise Price as aforesaid, a
check payable to Hasbro, Inc. or its designee, if applicable, or a wire transfer
to such account of the Company or its designee, if applicable, as the Company
may designate, in United States dollars, in the amount of any withholding
required by law for any and all federal, state, local or foreign taxes payable
as a result of such exercise.  Each Optionee shall consult with the Company or
the Company’s designee in advance of the exercise so as to determine the amount
of withholding taxes due.  An Optionee may also elect to satisfy any withholding
taxes payable as a result of such exercise (the "Taxes"), in whole or in part,
either (i) by having the Company or its designee withhold from the shares of
Common Stock to be issued upon exercise of the Option or (ii) delivering to the
Company or its designee shares of Common Stock already owned by the Optionee and
held by the Optionee for at least six (6) months (represented by stock
certificates duly endorsed to the Company or accompanied by an executed stock
power in each case with signatures guaranteed by a bank or broker to the extent
required by the Company or its designee), in each case in an amount whose Fair
Market Value on the date of exercise is either equal to the Taxes or less than
the Taxes, provided that a check payable to Hasbro, Inc. or its designee, if
applicable, or a wire transfer to such account of the Company or its designee as
the Company may designate, in United States dollars for the balance of the Taxes
is also delivered to the Company, or its designee, at the time of exercise. 

In addition, the Optionee shall comply with such other requirements and provide
such additional information and documentation as is reasonably required by the
Company, or the Company’s designee, to process any exercise of this option and
resulting delivery of shares.  As soon as practicable after receipt of the
notice of exercise, Exercise Price, Taxes, and such other information and
documentation as the Company or its designee shall require, the Company or its
designee shall deliver or cause to be delivered to Optionee the shares in
respect of which the Option was so exercised (less any shares deducted to pay
Taxes in accordance with Optionee's election).

 

--------------------------------------------------------------------------------

 

            5.         (a)   If the Optionee  retires at his Normal Retirement
Date (as defined below), or the Optionee  suffers a Disability (as defined
below) or dies, in each case without the Optionee having fully exercised the
Option granted to the Optionee, then the Optionee, the executor, administrator
or trustee of the Optionee’s estate, or the Optionee’s legal representative, as
the case may be, shall have the right to exercise any Option under the Plan, for
a period of not more than one (1) year after such retirement, such Disability,
or in the case of death, the appointment and qualification of such executor,
administrator or trustee (except that in no event other than death may such
Option be exercised later than the day preceding the seventh anniversary of the
date of the grant of such Option).  In each such case, the Option will be
exercisable with respect to all or any part of the number of shares to which the
Option relates, whether or not said Option was fully exercisable in accordance
with the schedule set forth in Section 3 of this Agreement as of the date of
such retirement, Disability or death.  Thereafter, such Option, to the extent
not so exercised during such one-year period shall be deemed to have expired
regardless of the expiration date otherwise specified in Section 2 hereof. 

 

--------------------------------------------------------------------------------

 

                        (b)        If the Optionee’s employment with the Company
is either (i) terminated by the Optionee for Good Reason (as defined below), or
(ii) terminated by the Company without Cause (as defined below), without the
Optionee having fully exercised the Option granted to the Optionee, then, upon
the Release becoming effective, the Option will be exercisable with respect to
all or any part of the number of shares to which the Option relates, whether or
not said Option was fully exercisable in accordance with the schedule set forth
in Section 3 of this Agreement as of the date of such termination of employment,
and the Optionee shall have the right to exercise any Option under the Plan, for
a period of not more than one (1) year after the date of such termination of
employment (except that in no event may such Option be exercised later than the
day preceding the seventh anniversary of the date of the grant of such Option). 
Thereafter, such Option, to the extent not so exercised during such one-year
period, shall be deemed to have expired regardless of the expiration date
otherwise specified in Section 3 hereof.  For the avoidance of doubt, if the
Optionee’s employment with the Company is either (i) terminated by the Optionee
for Good Reason, or (ii) terminated by the Company without Cause, without the
Optionee having fully exercised the Option granted to the Optionee, and the
Release does not become effective, then the Option will be treated in accordance
with the provisions of Section 4(d) below.

                        (c)        If the Optionee  retires at an Early
Retirement Date (as defined below), without the Optionee having fully exercised
any Option granted to him, the Optionee shall have the right to exercise the
unexercised portion of any Option theretofore granted, but only to the extent
said Option was then exercisable in accordance with the schedule set forth in
Section 3 of this Agreement, for a period of not more than three (3) months
after the date of early retirement (but in no event shall the exercise period
extend beyond the day preceding the seventh anniversary of the date of grant of
the Option).  Thereafter, the Option, to the extent not exercised during such
three-month period, or such longer period as may have been approved by the
Committee, shall be deemed to have expired, regardless of the expiration date
otherwise specified in Section 3 hereof.

 

--------------------------------------------------------------------------------

 

                        (d)       If the Optionee ceases to be employed by the
Company or by a direct or indirect subsidiary of the Company for any reason
other than the reasons set forth in subsections (a), (b) and (c) of this Section
5, he shall have the right to exercise the unexercised portion of any Option
theretofore granted to Optionee, but only to the extent said Option was then
exercisable in accordance with the schedule set forth in Section 3 of this
Agreement as of the date of termination, for a period of not more than three (3)
months after any such termination, but not, in any event, later than the day
preceding the seventh anniversary date of the grant of such Option.  Thereafter,
such Option, to the extent not so exercised during such three-month period,
shall be deemed to have expired, regardless of the expiration date otherwise
specified in Section 3 hereof.

 

            For purposes of subsections (a), (b) and (c) above:

*          “Amended Employment Agreement” shall mean the Amended and Restated
Employment Agreement between the Optionee and the Company, dated October 4,
2012, as such agreement may be amended from time to time.

 

            *          “Cause” shall have the meaning set forth in the Amended
Employment Agreement.

*          “Credited Service” shall mean a calendar year in which the Optionee
is paid for at least 1,000 hours of service (as defined in the frozen Hasbro
Pension Plan) as an employee of the Company or a subsidiary of the Company.

*          “Disability” shall have the meaning set forth in the Amended
Employment Agreement.

*          “Early Retirement Date” shall mean:  the day on which the Optionee
retires after attaining age fifty-five (55), but not age sixty-five (65), with
ten (l0) or more years of Credited Service.  The Optionee is eligible for early
retirement on the first day of the calendar month coincidental with or
immediately following the attainment of age fifty-five (55) and the completion
of ten (l0) years of Credited Service, and “early retirement” shall mean
retirement by an eligible Optionee at the Early Retirement Date.

*          “Good Reason” shall have the meaning set forth in the Amended
Employment Agreement.

 

--------------------------------------------------------------------------------

 

*          “Normal Retirement Date“ shall mean:  the day on which the Optionee
retires after attaining age sixty-five (65) with five (5) or more years of
Credited Service. The Optionee is eligible for normal retirement on the first
day of the calendar month coincident with or immediately following the
Optionee's attainment of age sixty-five (65) and completion of five (5) or more
years of Credited Service, and “normal retirement” shall mean the retirement by
an eligible Optionee at the Normal Retirement Date.

*          “Release” shall have the meaning set forth in the Amended Employment
Agreement.

 

            6.         The adjustment provisions set forth in Section 8 of the
Plan shall apply to this Option.

            7.         This Option shall not be transferable by the Optionee, in
whole or in part, except in accordance with Section 7 of the Plan, and shall be
exercisable only as hereinbefore provided.  Any purported assignment, transfer,
pledge, hypothecation or other disposition of the Option or any interest therein
contrary to the provisions of the Plan, and the levy of any execution to, or the
attachment or similar process upon, the Option or any interest therein, shall be
null and void and without effect.

            8.         Subject to the applicable provisions of the Plan, and
particularly to Section 7 of the Plan, this Agreement shall be binding upon and
shall inure to the benefit of Optionee, Optionee's successors and permitted
assigns, and the Company and its successors and assigns.

            9.         In connection with a Change in Control the Option will be
treated in the manner set forth in the Plan, as such Plan has been amended by
the Company’s shareholders through the date of such Change in Control. 

            10.       This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Rhode Island and Providence
Plantations and applicable Federal law.

 

            IN WITNESS WHEREOF, the Company and the Optionee have entered into
this Agreement effective as of the day and year first above written.  By
accepting the terms of the award represented by this Agreement through an
electronic form offered by the Company, or the Company’s designee, the Optionee
hereby agrees to the terms of this Agreement with the same effect as if the
Optionee had signed this Agreement. 

 

 

            HASBRO, INC.

 

--------------------------------------------------------------------------------

 

 

            By:
                                                                              

                    

 

 

 

 

                                                                                         
By: _________________________

                                                                                                 
Optionee

 

 

 

--------------------------------------------------------------------------------